TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 9, 2020



                                     NO. 03-19-00625-CV


                                F. C., Jr. and A. R., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




           APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
                BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                   AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the decree terminating parental rights signed by the trial court on

August 20, 2019. Having reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the decree. Therefore, the Court affirms the trial court’s decree

of termination. Because appellants are indigent and unable to pay costs, no adjudication of costs

is made.